UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 40-F [Check one] oREGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THESECURITIES EXCHANGE ACT OF OR xANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2008. Commission File Number001-33574. MAG SILVER CORP. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant's name into English (if applicable)) BRITISH COLUMBIA (Province or other jurisdiction of incorporation or organization) 1040 (Primary Standard Industrial Classification Code Number (if applicable)) Not Applicable (I.R.S. Employer Identification Number (if applicable)) #328 – , VANCOUVER, BC V6C 2B5Tel: 604-630-1399 (Address and telephone number of Registrant's principal executive offices) John L. Mericle, Harris, Mericle & Wakayama, 999 Third Avenue, Suite 3210, Seattle, Washington 98104, Tel: 206-621-1818 (Name, address (including zip code) and telephone number (including area code) Of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares, without par value NYSE Alternext US Securities registered or to be registered pursuant to Section 12(g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) For annual reports, indicate by check mark the information filed with this Form: x Annual information form x Audited annual financial statements Indicate the number of outstanding shares of each of the Registrant’s classes of capital or common stock as of the close of the period covered by the annual report.49,155,566 outstanding shares of the Registrant’s common stock as of the fiscal year ended December 31, 2008. Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to
